Luke, J.
Mat Miller instituted processioners’ proceedings to determine a certain land line. The return of the processioners was favorable to Miller’s contention, and William Newberry 'and others filed objections thereto. A trial before a jury resulted in a verdict and judgment for Miller.
1. The 'evidence being in sharp conflict, the verdict can not be changed for any reason assigned in the general grounds of the motion for a new trial.
2. A careful study of the record discloses that the true question involved was whether or not Miller had "previously agreed by word or conduct to accept as his boundary a line run several feet from a boundary line shown to have been theretofore established for approximately fifty years. The court’s charge, considered as a whole, properly presented this question, and was not subject to the criticism that it was contradictory, or that in it the court expressed an opinion as to the evidence.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.